Citation Nr: 1106009	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  05-22 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Curameng, Counsel




INTRODUCTION

The Veteran had active duty service from June 1994 to June 1998.

This matter came to the Board of Veterans' Appeals (Board) from a 
February 2005 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  This matter was remanded in April 
2009 for further development.  A review of the record shows that 
the RO has complied with all remand instructions by issuing 
notice substantially compliant with Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) and by scheduling a VA examination.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

For background purposes, the Board notes that by rating decision 
in April 1999, the RO had granted a noncompensable rating for 
left ear hearing loss effective June 28, 1998, but denied service 
connection for the Veteran's right ear hearing loss.  The Veteran 
later filed a claim that was received in August 2004.  After the 
RO in February 2005 had denied reopening the Veteran's claim of 
entitlement to service connection for right ear hearing loss, the 
Veteran perfected appeal, and the Board reopened the Veteran's 
claim in April 2009.  By rating decision in August 2009, the 
Decision Review Officer (DRO) granted service connection with a 
noncompensable rating for the Veteran's right ear hearing loss 
and redescribed the Veteran's rating claim as one for bilateral 
hearing loss.

The Board acknowledges the judicial holding in Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  In that decision, the United 
States Court of Appeals for Veterans Claims held that a request 
for a total rating based on individual unemployability (TDIU), 
whether expressly raised by the Veteran or reasonably raised by 
the record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation.  In other 
words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable due to 
a disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability.  In the present 
case, the Board does not find any indication in the record that 
reasonably raised a claim of entitlement to a TDIU.   


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss is 
manifested by level I hearing acuity in both ears.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess 
of 0 percent for the Veteran's service-connected bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.85 and Code 6100 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated in October 2004.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  

The RO provided the appellant with additional notice in August 
2007 and May 2009, subsequent to the initial adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.
  
While the August 2007 and May 2009 notices were not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and to 
meaningfully participate in the adjudication process.  There was 
no subsequent readjudication of the claim, but in view of the 
fact that the increased rating claim is being denied, no new 
disability rating or effective date will be assigned.  
 
Since the issue in this case (entitlement to assignment of a 
higher initial rating) is a downstream issue from that of service 
connection (for which a VCAA letter was duly sent in October 
2004, August 2007 and May 2009), another VCAA notice is not 
required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that 
the United States Court of Appeals for Veterans Claims has also 
determined that the statutory scheme does not require another 
VCAA notice letter in a case such as this where the veteran was 
furnished proper VCAA notice with regard to the claim of service 
connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 
491 (2006).   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  

Duty to Assist

VA has obtained private treatment records, assisted the Veteran 
in obtaining evidence, and afforded the Veteran a VA examination 
in April 2005.  The RO has also scheduled the Veteran for June 
2009 and September 2009 VA examinations.  In a January 2011 
statement, the Veteran's representative stated that the Veteran 
cancelled the June 2009 appointment and failed to attend the 
September 2009 VA examination.  The representative further stated 
that he had not been able to contact the Veteran as to whether or 
not he intends to appear for a new VA examination.  The 
representative noted, "Presumably, he does."  With no assurance 
that the Veteran will appear for another VA examination and in 
light of the two most recent VA examinations that were cancelled 
by the Veteran with no good cause, the Board finds that 
additional development is not necessary here.  Accordingly, the 
claim will be adjudicated based on the evidence of record.  See 
38 C.F.R. § 3.655.  

All known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims file; 
and the Veteran and his representative have not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.


Laws and Regulations

The present appeal involves the Veteran's claim that the severity 
of his service-connected bilateral hearing loss warrants a higher 
disability rating.  In a statement received in July 2005, the 
Veteran reported that he has had to learn to look at people's 
lips when they spoke to him.   

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id. at 126.    

The Ratings Schedule provides a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a state-licensed audiologist 
including a controlled speech discrimination test (Maryland CNC), 
and based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal row represents the ear having the 
poorer hearing and the vertical column represents the ear having 
the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc., or 
when indicated under the provisions of 38 C.F.R. § 4.86.  38 
C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIA, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIA, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  38 
C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI for 
profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the better 
ear is I and hearing in the poorer ear is I through IX; where 
hearing in the better ear is II, and hearing in the poorer ear is 
II to IV; or where there is level III hearing in both ears. 38 
C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are rendered. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Analysis

On audiological evaluation by William B. Cobb, M.D., P.A. in 
September 2004, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
55
40
LEFT
10
20
70
70

The average puretone hearing loss in the right ear appears to 
be30 decibels, with 100 percent speech discrimination, which 
translates to a Roman numeral designation of I for the right ear.  
38 C.F.R. § 4.85, Table VI.  The average puretone hearing loss in 
the left ear appears to be43 decibels, with 96 percent speech 
discrimination, which also translates to a Roman numeral 
designation of I for the left ear.  Id.  When applying Table VII, 
Diagnostic Code 6100, level I for the right ear and level I for 
the left ear equates to a noncompensable disability evaluation.  

When the Veteran was afforded a VA examination in April 2005, the 
VA examiner noted that the Veteran had bilateral high-frequency 
sensorineural hearing loss that was significantly worse in the 
left ear than in the right ear.  The VA examiner commented that 
the Veteran's current employment, social and daily functioning 
should not be adversely affected by the Veteran's hearing loss.  
On the authorized VA audiological evaluation in April 2005, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
40
30
LEFT
5
15
65
60

The Veteran was shown to have an average puretone hearing loss in 
the right ear of 24 decibels, with 100 percent speech 
discrimination, which translates to a Roman numeral designation 
of I for the right ear.  38 C.F.R. § 4.85, Table VI.  The Veteran 
was shown to have an average puretone hearing loss in the left 
ear of 36 decibels, with 100 percent speech discrimination, which 
also translates to a Roman numeral designation of I for the left 
ear.  Id.  When applying Table VII, Diagnostic Code 6100, level I 
for the right ear and level I for the left ear equates to a 
noncompensable disability evaluation.  

An August 2005 report  from David M. Chihal, M.D., Ph.D. and 
Laurie Bornstein, M.S., CCC/A notes that the Veteran is 
frequently unable to understand normal conversation when not 
looking directly at a speaker or in the presence of background 
noise.  Audiological testing appears to show average puretone 
loss of 34 decibels in the right ear and 41 in the left ear.  
They further noted that scores on the Maryland CNC word list were 
100 percent bilaterally.  These results also translate to Level I 
hearing acuity in each ear.   

As previously mentioned, the RO had scheduled May 2009 and 
September 2009 VA examinations in which the Veteran cancelled and 
failed to appear, respectively.  While the Veteran's 
representative presumed that the Veteran would show up for 
another VA examination, the Board does not find additional 
development is necessary here.  See 38 C.F.R. § 3.655.  Again, 
neither the Veteran nor his representative has provided good 
cause to date.

Overall, since service connection has been in effect for the 
Veteran's bilateral hearing loss, the Veteran's service-connected 
bilateral hearing loss has been productive of Level I hearing 
acuity bilaterally.  As noted above, this equates to a 
noncompensable disability evaluation. 

In the instant case, Table VIA is not for application because 
audiological evaluations did not show that the Veteran's puretone 
threshold was 55 decibels or more at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz).  See 38 C.F.R. 
§§ 4.85(c), 4.86(a).  Furthermore, while puretone thresholds were 
lower than 30 decibels at 1000 Hertz, puretone thresholds were 
not 70 decibels or more at 2000 Hertz.  Id.  

Staged ratings are not of application since the Veteran's 
bilateral is adequately contemplated by the noncompensable 
percent rating.  Should the severity of the hearing loss increase 
in the future, the Veteran may always file a claim for an 
increased rating.  

Extraschedular Evaluation

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The application of such schedular criteria was 
discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. 
§  3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted. Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely 
with the criteria found in the relevant Diagnostic Codes for the 
disability at issue.  In short, the rating criteria contemplate 
not only his symptoms but the severity of his disability.  For 
these reasons, referral for extraschedular consideration is not 
warranted.




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


